MEMORANDUM OPINION
PROCTOR, J.
On demurrer to second plea:
In my opinion, the policy, as to disability, only insures against such as becomes total and permanent while the policy is in force. Hence, there can be no recovery for total and permanent disability occurring before the effective date of the policy. The plea demurred to relates to the scope of coverage, and does not contest the validity of the policy. Therefore, the plea does not infringe the incontestability provision of the law concerning war risk insurance policies. It presents a good defense. Accordingly the demurrer will be overruled.